                      U N ITED STATES DISTRICT COU RT
                      SOU TH ERN D ISTRICT OF FLO RIDA

                              KEY W EST DIVISIO N

                                 IN ADM IRALW

                          CASE N O.4218'CV'10118-JLK

LEXINGTON IN SU RAN CE COM PANY,
a Foreign Corporation,

      Petitioner,



NICOLE GERSBECK ,an Individual,
ISLAM ORA DA A SSET M AN AGEM ENT,IN C.,
a Florida corporation,DAVID CH AM GPA GN E,
an Individual,and M &M VENTURES,IN C.,
a foreign corporation.

      Respondents.
                                             /

       OPIN ION AN D ORDER GRANTIN G DECLAM TO RY JU D GM EN T

      TH IS CAU SE cam e before the Court upon Petitioner, LEXING TON

INSU RANCE COM PANY (ftluexington''),M otion to Re-open Case and for Entry of
Final Judgm ent A gainst Respondents, ISLAM OM DA ASSET M ANA GEM ENT,

INC. (''14.
          111'') and DAVID CHAM PAGNE (dtchampagne'') (collectively, the
dtRespondents'l. A Clerk'sdefaultwasentered againstIAM Iand Cham pagne ED.E.

181 and to date,IAM I and Champagne have failed to appear in this action and
failed to file an answer or defensive m otion to Lexington's Petition for Declaratory

Relief(D.E.11.Accordingly,thism atterisripefordisposition asto them .
                                 IN TRODU CTION

      This is an action for declaratory reliefwhere Lexington is seeking a judicial
determ ination as to its rights and obligations under a certain Dive Boat Liability

Policy bearing Policy N o.023462645 and Dive BoatM arine Certificate No.0140078,

which w as issued to IAM I for the dive vesselGIA NT STRIDE and bearing effective

dates of July 22, 2013 through July 22, 2014 (the dtpolic/'). In this action,
Lexington nam ed several Respondents - IAM I,M r. Cham pagne,M &M Venturesl

and N icole Gersbeck. Lexington now seeks the entry of Final Judgm ent against

Respondents, IAM I and Cham pagne. Lexington argues, lhter alia, that final

judgm ent is appropriate under Fed.R.Civ.P.55 (b)(2)because a Clerk's Default
was already entered against IAM I and Champagne on September 12,2018 ED .E.

181. T()date,these Respondents have failed to enter an appearance and likewise
failed torespond to any pleading,including the Petition forDeclaratory Relief(D.E.

11.Upon carefulreview ofthe record,and as setforth more fully below,this Court
findsthatentry ofa finaljudgmentagainstIAM Iand Champagneis appropriate.
                           PRO CED U RAL H ISTORY

             On July 20,2018,Lexington filed this declaratory judgm ent action
seeking a ruling from this Courtthatitdoes nothave a duty to defend or indem nify

its Nam ed Insured,IAM I,and D avid Cham pagne,as President ofIAM I,under the

Policy in relation to an incidentthatoccurred on July 1,2014.SeeD.E.1,!!48-87.
             O n August 13,2018,IAM I and Cham pagne were served with a copy of

the Sum m ons,Petition for Declaratory Reliefand the exhibits attached thereto.See

D.E.17,Com p.Ex.A .,Return ofService.


lLexington and M &M Venturesexecuted a Stipulation & Policy Release dated August30,2018,and
onSeptember4,2018,theCourtan OrderdismissingM&M Ventureswith prejudicefrom thisaction
(D,
  E.161
                                             2
            IAM I and Cham pagne failed to respond to Lexington's Petition for

Declaratory Relief within twenty-one (21)days,or by September 4,2018,as was
required by Rule 12 ofthe FederalRules ofCivilProcedure.

            On Septem ber 11,2018,Lexington m oved for entry of Clerk's D efault

D .E.171,which wasgranted on September 12,2018 (D.E.181.
            Thereafter,on October 02,2018,Lexington tim ely m oved for entry of

default finaljudgm ent pursuant to Fed.R. Civ.P. 55 (b)(2) against IAM I and
Champagne D .E.241. To date,IAM Iand Champagne have failed to appearin this
action or file an answ er or present a defense by m otion to Lexington's Petition for

Declaratory Relief(D.E.11.
                               LEGAL STA NDA RD

LegalStandardfor W'
                  zlizrrzofD efaultJudzm ent

      Rule 55 of the Federal Rules of Civil Procedure yets forth a two-step

procedure forobtaining a defaultjudgm ent. First,when a defendantfailsto plead
or otherwise defend the law suit,the clerk of court is authorized to enter a clerk's

default. See Fed.R.Civ.P.55 (a)(2018). Second,afterentry oftheclerk'sdefault,
if the defendant is not an infant or incom petent person,the court naay enter a

defaultjudgm entagainstthe defendantfor notappearing ordefending the lawsuit.
See Fed.R.Civ.P.55(b)(2)(2018). Rule 55 characterizes an entry ofdefaultand a
defaultjudgm ent as two separate events;therefore,prior to obtaining a default
judgm ent under either Rule 55(b)(1) or Rule 55 (b)(2),there m ustbe an entry of
defaultasprovided by Rule 55 (a). SeeFed.R.Civ.P.55 (2018).
      d'The effectofa defaultjudgmentis thatthe defendant adm itsthe plaintiffs
well-pleaded allegations offact,isconcluded on those factsby thejudgm ent,and is
barred from contesting on appeal the facts thus established.'' B uchanan

Bowm an, 820 F. 2d 359, 361 (11th Cir. 1987) (internal quotation and citation

omitted).
      After a default has been entered by the Clerk pursuant to Rule 55(a),the
Courtm ustthen review the sufficiency ofthe com plaintbefore determ ining w hether

the moving party is entitled to a defaultjudgm ent pursuant to Rule 55 (b). See
Uhited States ;c Kahnt264 F.App'x 855,858 (11thCir.2006)(citing to M '
                                                                     shlhlatsu
Constr.Co.7.H ouston N atr
                         /Bank,515 F.2d 1200,1206 (5th Cir.1975)). ddW hile a
com plaint ...does notneed detailed factualallegations ...a plaintiffs obligation to

provide the grounds of his entitlem ent to relief requires m ore than labels and

conclusions,and a form ulaic recitation ofthe elem ents ofa cause ofaction willnot

do.'' Bell A d. Corp.     Twom bly 550 U .S. 544, 555 (2007) (internal citations

omitted).
      lfthe adm itted facts are sufficient to establish liability,then the Court m ust

ordinarily ascertain the appropriate am ountofdam agesand enterfinaljudgmentin
that am ount.M '
               shlknatsu Constr. Co.,Zètf,515 F.2d at 1206. H ow ever,in this

action for declaratory relief, dam ages are not at issue, and so no further
consideration ofdam ages is required. See SE C p: Sm yth,420 F.3d 1225,1232 n.13

(11th Cir.2005) (stating that tdltule 55(b)(2) speaks of evidentiary hearings in a
perm issive tone. . W e have held that no such hearing is required where all

essentialevidence isalready ofrecord.'')(citationsom itted).



                                         4
Florida Lap'Regardlhg an Insurerk D utv to D efend or Indem m fv theInsured

      In Florida, an insurer's duty to defend the insured depends solely on the

allegationsfiled in the complaint.TroplbalPark Inc.pc United StatesH delity and
Guaranty Co.,357 SO.2d 253,256 (F1a.3(1DCA 1978). (tr
                                                    lahe com plaintm ustallege
facts which fairly bring the case within coverage.      1f,Ehoweverl,the complaint
alleges factspartially w ithin and partially outside the scope ofcoverage,the insurer

is obligated to defend the entire suit.''Id If after exam ining the allegations ofthe

com plaintthere rem ains any doubtregarding the insurer's duty to defend,then the

presumption is in favor ofthe insured. Lawr
                                          yrdz.
                                              s TitleIns.Corp.P:JD C (Am erica)

Corp.,52 F.3d 1575, 1580'81 (11th Cir. 1995). There is no duty to defend the
insured when tdthe allegations of the initial com plaint do not allege facts which

w ould bring the case w ithin the coverage ofthe insurance policy.''Chicago T!./7
                                                                                ', Ins.

Co.vr.CVReI't Inc.,588 So.2d 1075,1075-76 (Fla.4th DCA 1991). An insurer has
no duty to indem nify w hen it has no duty to defend the insured. See Spencer p:

Assurance Co.ofAm erica,39 F.3d 1146 (11thCir.1994).
                                   D ISCU SSION
      U pon careful review and consideration of the Petition for Declaratory Relief

(D.E.11,M otion to Re'open Case and for Entry ofDefault FinalJudgment D .E.
241,and other relevant filings,this Court finds that the Petition for Declaratory
Reliefshows a 'fcase ofactualcontroversy''within this Court'sjurisdiction. See28
U SC j2201.Lexington has established that IAM I and Champagne were properly
served,and a Clerk's Defaultw as entered against them when they failed to answer


                                          5
orotherwiserespond to thePetition forDeclaratory Relief.SeeD.E.24,!:7-9.
      Furtherm ore,the Petition for Declaratory Relief adequately states a claim

upon w hich relief m ay be granted. The Petition for Declaratory Relief provides

sufficient factualallegations and evidence show ing that IAM I and Cham pagne did

not apply for and purchase crew coverage for an additionalprem ium and therefore

no such coverage exists under the Policy. M oreover,it has pled sufficient factual

allegations dem onstrating that there is no coverage for the claim s asserted by

N icole Gerbeck in an action filed against IAM I, Cham pagne and M & M in the

Southern D istrict of Florida, Key W est Division, styled M bole Gersbeck

Islam orada Asset M anagem ent, Inc., #4 /a K ey .DJ'z,,
                                                       s; et al, Case N o.: 4:16-CV '

10026-JLK (thetdunderlying action.'').
      In particular, the following well-pleaded allegations in the Petition for

Declaratory ReliefD .E.11are adm itted by theinsuredsandestablish that:
          . Lexington underw rote a PADI D ive Boat Liability M aster Policy

   bearing num ber 023462645 and issued Certificate num ber 201400078 to N am ed

   Additionallnsureds,IAM I and M &M ,for the dive vessel GIAN T STRIDE . The

   subjectPolicy bore effective dates ofJuly 22,2013 through July 22,2014 (herein

   dtthe Polic/'). SeeD.E.1,! 26.
ThePolicvk R elevantProvlàlbns

      .      The Policy provides as follows:


                                  AG REEM EN T

      In consideration of the prem ium paym ent and com pliance w ith policy
      provisions,W e willprovide the insurance on the term s of this policy,
      subject to the conditions, limitations, exclusions, definitions, and
                                         6
      warranties contained herein or endorsed hereon. The coverage
      provided by râlk polky Jk also F anted sublàct to the statem ents m ade
      by the Nam ed Insures or âJk agen% on the applkation szkned by the
      N am ed Insured and m adepartofthlbpohby

                                     DEFIN ITION S

             ddYou''and ttYour''refer to the N am ed lnsured on the Certz cate
             oflnsurance.
                        SE CTION B 'LIABILITY INSU R AN CE

              1. COVERA GE PROVIDED

      Subject to the exclusions below, W e will pay for Bodily Injury or
      Property Dam age for w hich the Insured Person becom es legally liable
      topay through theownership,maintenanceoruseoftheVessel,up to
       the llm itstated J:
                         ?JSection B oftheD eclaration Page ....

              2. EXCLU SION S

      N evertheless,W e w illnotpay any am ount:

   A.For any claim s for Bodily lnjury or Death occurring anywhere other
      than actually aboard the insured Vessel or the insured Vessel's dive
      platform or boarding ladder.In no event does this policy extend to or
      provide coverage for any claim s for PersonalInjury or Death for any
      personts) actually in the water,or while under the supervision of a
      Divem aster,D ive lnstructor or Assistant D ive lnstructor,or engaged
      in w ater sports of any nature,, including but not lim ited to
      w aterskiing, aquaplaning, parasailing, scuba diving, snorkeling or
       operatingajetskiorsimilarcraft.z
   B.Aw arded to any person except w hen Crew Coverage is purchased
     underany Federalor State Com pensation law or act.

   C.For any dam ages resultlhg e/zzl Bodlly Injury or Death to Captalh
     and/or Crewm emberG)unlessfF/tzrequesttolhcluded Captmh and/or
     CrewmemberG) on Your polzcy and same Jk ar eed â.r Us and the
     number of Captmh and/or Crewmembero are noted on the
     Declaratlbn Page, Sectlbn A Crew ZJk/V7J'     G or by separate

2Endorsement#003CREW COVERAGE ENDORSEM ENT (in water)provides,in part,thatïdforand
in consitleration ofan additionalpremium ,section B,part2,exclusionsparagraph A isam ended to
include thefollowing: This exclusion doesnotapply to crewm em bez'
                                                                 swhilein the watex and
Perform ing crew duties.''
                                              7
      endorsem ent.
                         SECTION F - GEN ERAL CON DITIO NS

                         Applicable to AllSectionsofthisPolicy

      CAPTAIN AND/OR CREW M EM BERIS) W ARRAN TY : W arranted by
      You thatany Captain and/orcrewm emberts),shallbe duly licensed or,
       as applicable,duly certified by the com petent governm ent authority.It
      is agreed thatthe numberofCaptain and/orCrewm em berts)shallnot
       exceed the num ber stated on the D eclaration Page. Coverage shall
       include claim s for Bodily lnjury and Death to a Captain and/or
       Crewm emberts),as well as those sum s payable to m aintenance and
       cure under general m aritim e law, excluding any claim for Bodily
       Injury and Death occurring while in the water or in connection with
       any w ater activity3, unless for the sole purpose of rescuing or
       safeguarding the insured Vessel from im m inent peril of for the sole
       purpose ofan em ergency life saving situation......

       N ot withstandlhg any other pzrwàzbza of râlk polic.n the JJO J'
                                                                      Z of
       liabllity for c7ale ,
                           g of any zla/llre lbr Captmh and/or Crewmem berG)
       shall not exceed the am ount shown on the Certlscate of Insurance
       under Crew .  D àâJ7z';J$ and furthen such JJWJJ'
                                                       ; Jk lhcluded p'
                                                                      J'fâJ3 the
       JJWJJ';ofhàbllity shown lh Section B ofthe Certlscate oflnsurance,and
       thereJknoadditionfallcoverageJJWJJ'/.
Ivl flD id N otApplvfor or PavA dditionalPrem ium for Crew Coverage

   @ O n July 23,2013,D avid Cham pagne,as President of IAM I,com pleted and

executed the follow ing form s aspartofthe renew aland placem entofthe Policy:

            a. 2013'2014 PADI ENDORSED DIVE BOAT (M ARINE) INSUM N CE.
                RENEW AL APPLICATION),wherein Champagne expressly indicated
                t(No''in response to the question ddldloyou wantcoverage forpaid crew
                while they are in waterg
                                       .''SeeD.E.1,!28,Ex.D. The application and
                these statemaents of the insured are expressly incorporated into the


3Endorsement#003CREW COVERAGE ENDORSEMENT (in water)provides,in part,thatSection
F - Generalconditions -captain and/orcrewmemberts)warranty,the following wording is deleted.
''
 Excludingany claim forbodily injury and death occurring whilein thewaterorin connection with
any w ater activityv''

                                             8
            Policy pursuantto the (W GREEM EN T''provision cited above.

          b. CREW EXCLU SION A CKN OW LEDG EM EN T w herein Cham pagne

            acknowledged that the Policy did not cover for dtliability resulting from

            injuries sustained by a crewm em ber including your captaintsl.''See

            D.E.1,:29,Ex.E.
            CREW     EXCLU SION A CK N OW LED GM ENT             IN W ATER form

            w herein Cham pagne acknow ledged that the D ive Boat Policy did not

            cover for ddliability resulting from injuries sustained by a crewm ember
            includingyourcaptainls)while in water.''SeeD.E.1,T 30,Ex.F.
          d. DIVE BOAT M ARINE PROPO SAL wherein Cham pagne accepted and

            executed the renew al proposal wherein Lexington specified that crew

             coveragewasnotbeing offered orpurchased.SeeD.E.1,!31,Ex.G.
      @      The Policy thereafter w as issued with effective dates of July 22,2013

through July 22,2014. SeeD.E.1,!31-32. Section B ofthe Certificate statesunder
M axim um N um ber of Crew : $t0'' and states under Lim it of Insurance - Crew

Liability:ddN ot Covered''and under Lim it of lnsurance - Crew in the W ater:tdN ot

Covered.'' SeeD .E.1,1(32.
SubiectIncident

      @      On July 1,2014,Gersbeck w as em ployed and w orking for IAM I and

Cham pagne as a dive instructor and crewm em ber when she com pleted tw o dives in

the water that resulted in decom pression sickness. As a result,Gersbeck was left

with perm anentand debilitatinginjuries. SeeD.E.1.!!13-19.



                                          9
      @      Gersbeck filed suit against IA M I,Cham pagne and M &M 4 seeking to

recover dam ages from IAM I,Champagne and M &M for the injuries she suffered

whilein serviceofthesubjectvesselGIANT STRIDE.SeeD.E.1.!J!13-19.
      Because ofIAM I'S and Cham pagne's refusalto apply for and purchase crew

coverage for an additionalprem ium ,Lexington alleges that there is no coverage for

Lodily injury to crewm emberts)eitherin oroutofthe waterbecause nocoveragefor
bodily injury to crewmemberts)was ever purchased by IAM l/cham pagne orissued
by Lexington. SeeD .
                   E.1 $!48'87. As such,Lexington seeks a declaration thatit
has no duty to defend or indem nify any N am ed Additionallnsured on the Policy or

to pay any sum s to any party for the claim s asserted by Gersbeck in the underlying

action since no contract of insurance for crew coverage w as ever form ed betw een

Lexington and itsinsureds.SeeD.E.I,!T48-63.
       Based upon the term s of the Policy,the executed declination form s (which
were m ade part ofthe Policy),and the well'pleaded allegations ofthe Petition for
Declaratory Reliefw hich have been adm itted by IAM I and Cham pagne,there is no

coverage under the Policy for claim s relating to injuries suffered by any
crewm em ber while perform ing crew duties either in or out of the w ater. The

undisputed record evidence dem onstrates that IAM I never applied for and

purchased such coverage;therefore crew coverage w as notissued by Lexington and

does notexistunder the Policy.

       In the underlying action,to the extent that Gersbeck alleges that she was

4For ease ofreference the lawsuit filed by Gersbeck againstIAM I,Champagne and M &M in the
Southern District of Florida, Key W est Division, styled Nicole Gersbeck v. lslam orada Asset
M anagement, lnc.,d/b/a Key Dives, et al.,Case N o.:4:16-CV-10026-JLK shall be referred as the
tt
  underlying action.''

                                             10
em ployed and w orking for IAM I and Cham pagne as a dive instructor and

crew m em ber when she com pleted two dives          the w ater that resulted in

(Iecom pression sickness and caused her injuries,there is no coverage under the
Policy for Gersbeck's claim s. Accordingly,based upon Florida 1aw and the w ell'

pleaded allegations ofthe Petition for Declaratory Relief,this Court has determ ined

that Lexington has no obligation to defend or indem nify IAM Iand Cham pagne or to

pay for any ofthe bodily injury dam ages asserted by Gersbeck in the underlying
action.

                                  CON CLU SION

      Accordingly,itis hereby ORDERED,ADJU DGED ,and D ECREED that:

             Lexington's M otion for Entry of Final Judgm ent (D.E. 241 against
IAM I and David Cham pagne ishereby G RAN TED in favor ofLexington.

             This Court finds and declares that the Policy does not provide any

coverage for claim s for injuries suffered by crewm embers while perform ing crew
duties. Therefore,Lexington has no obligation to defend or indem nify IAM I and

Cham pagne for claim s asserted by G ersbeck in the underlying action;or to pay for

any bodily injury dam ages asserted or awarded to Gersbeck in the underlying

action.

             Finaljudgmentishereby entered in favorofPetitioner,LEXINGTON
IN SU RAN CE COM PAN Y, and against Respondents, ISLAM O RADA A SSET

M AN AGEM ENT,IN C .and DAVID CHAM PA GN E.

       4.    Al1other pending m otions are hereby DEN IED as m oot.

       0.
       r     The Clerk is directed to CLO SE this case.


                                         11
      D ON E AN D ORDERED in Cham bers at the Jam es Law rence King Federal

Justice Building and U nited States Courthouse in M iam i,Florida,on this 2ndday of

N ovem ber 2018.
                                                                             %



                                             J      ES LAW REN CE KIN G
                                                 N ITED STATES DISTRICT          GE

cc; Al1counselofrecord




                                        12
